       Case: 4:17-cr-00519-RLW Doc. #: 67 Filed: 03/09/20 Page: 1 of 2 PageID #: 217




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA                                        )
                                                                 )
          Plaintiff,                                             )
                                                                 )
 v.                                                              ) No. 4:17-CR-519-RLW
                                                                 )
 LONZO PATRICK                                                   )
                                                                 )
          Defendant.                                             )



                         SECOND MOTION TO CONTINUE SENTENCING

         Mr. Lonzo Patrick, through his attorney, Assistant Federal Public Defender Melissa Goymerac,

respectfully requests that this Court continue his sentencing hearing for 60 days from the currently

scheduled date of March 11, 2020. In support of this motion counsel states:

      1. Mr. Patrick is currently scheduled for a sentencing hearing on March 11, 2020;

      2. Counsel for Mr. Patrick has been diligently preparing for sentencing, but requires more time to

         be effective;

      3. The Government does not object to this request;

      WHEREFORE, defendant requests this Court grant his request to continue his sentencing for 60

days, and reset the sentencing hearing on a date convenient for this Court thereafter.



                                              Respectfully submitted,

                                              /s/ Melissa K. Goymerac
                                              MELISSA K. GOYMERAC
                                              Assistant Federal Public Defender
                                              1010 Market Street, Suite 200
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 241-1255
     Case: 4:17-cr-00519-RLW Doc. #: 67 Filed: 03/09/20 Page: 2 of 2 PageID #: 218




                                             Fax: (314) 421-3177
                                             E-mail: Melissa_Goymerac@fd.org
                                             ATTORNEY FOR DEFENDANT




                                    CERTIFICATE OF SERVICE

I hereby certify that on March 9, 2020, the foregoing was filed electronically with the Clerk of the Court
to be served by operation of the Court’s electronic filing system upon John Bird, Assistant United States
Attorney.


                                             Respectfully submitted,

                                             /s/ Melissa K. Goymerac
                                             MELISSA K. GOYMERAC
                                             Assistant Federal Public Defender
